Judgment unanimously affirmed, without costs. Memorandum: Petitioner seeks an order directing respondents to cease attempts at recouping advance grants made to appellant at her request or, in the alternative, an order directing respondents to reduce the rate of recoupment. The additional allowances were provided to pay for utilities previously furnished to the house in which petitioner still lives and of which she is a part owner. When petitioner applied for the advance grants she agreed to allow the Department of Social Services to reduce her monthly grant by approximately 10% until the department recovered the amount of the advances. This recoupment is authorized by 18 NYCRR 352.7 (g) (5) unless the reduction shall cause an undue hardship. In this case petitioner’s monthly grant was reduced from approximately $620 to approximately $570. The record shows that even this reduced amount is greater than petitioner’s budgeted expenses for shelter, food and utilities. Since the determination of the hearing officer was not arbitrary and capricious the judgment must be affirmed (Matter of Pell v Board of Educ., 34 NY2d 222). (Appeal from judgment of Erie Supreme Court—art 78.) Present—Cardamone, J. P., Simons, Hancock, Jr., Doerr and Moule, JJ.